Citation Nr: 1540457	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-26 578	)	DATE
	)
	)


THE ISSUE

Entitlement to revision of a July 2012 Board decision (which denied service connection for headaches, and disorders of the hips, knees, low back, mid-back, cervical spine, shoulders, right hand, and right elbow) on the basis of clear and unmistakable error (CUE). 

(The issues of entitlement to service connection for bilateral hearing loss, lipomas, and sleep apnea, and the issue of entitlement to an increased rating for sinusitis, will be addressed in a separate Board decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The moving party is a veteran who had active duty service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a motion received at the Board on September 21, 2012.


FINDING OF FACT

While the motion sets forth several allegations errors of fact or law in the Board's July 2012 decision, it does not set forth clearly and specifically how the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party filed a statement that has been accepted as a motion to revise or reverse, on the basis of CUE, a July 2012 Board decision that denied a claim of entitlement to service connection for headaches, and disorders of the hips, knees, low back, mid-back, cervical spine, shoulders, right hand, and right elbow.  

A Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  Motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  

The Board's Rules of Practice define CUE as follows: 

(a) General.  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(c) Errors that constitute CUE.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not CUE.  (1) Changed diagnosis.  A new medical diagnosis that corrects an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  

(e) Change in interpretation.  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403

The United States Court of Appeals for Veterans' Claims (Veterans Court) has consistently stressed the rigorous nature of the concept of CUE, which is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

CUE is a type of error that is undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

CUE is established when the following conditions are met:  First, either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Second, the alleged error must be undebatable, not merely a disagreement as to how the facts were weighed or evaluated.  Finally, the commission of the alleged error must have manifestly changed the outcome of the decision being attacked on the basis of CUE at the time that decision was rendered.  See Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting 'manifestly changed the outcome' language in Russell); see also King v. Shinseki, 26 Vet. App. 433, 442 (2014) (Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging CUE to succeed.  The governing law requires that the error be undebatable and that the commission of the alleged error must have manifestly changed the outcome of the decision (citing Russell, 3 Vet. App. at 313-14)).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

The Board has reviewed the allegations of the moving party as set forth in the September 2012 motion and in supplemental pleadings.  In the September 2012 motion, the moving party put forth a broad discussion of the facts of the case.  He generally discussed the findings contained in the service treatment records regarding injuries to his right wrist, hips, groin, and lower back.  In this discussion, he reiterated arguments previously made as to why he believes certain in-service injuries resulted in his current disabilities.  There is nothing in the moving party's recitation of this evidence that can be considered an identification of Board CUE.  Indeed, the moving party does not directly address the Board decision in this discussion.  The Board's responsibility here is to address specific allegations of error in the July 2012 Board decision and not to reweigh the evidence considered in that decision.  

The moving party also addressed findings in the decision of the Agency of Original Jurisdiction (AOJ).  The Board simply notes that the AOJ decision is not a proper subject for a Board CUE motion.  The rating decisions giving rise to the July 2012 Board decision have been subsumed by that decision and may not be collaterally attacked.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  

If the moving party wishes to collaterally attack any other AOJ decision, he must first file a claim with the AOJ identifying the decision and the alleged CUE contained in the decision.  The matter before the Board here is limited to whether the Board committed CUE in the July 2012 Board decision.  

In addition to a broad discussion of the facts, the moving party has made several specific accusations of error.  He alleged that, in developing his claim, VA did not measure his wrists to determine whether one was larger than the other, which would have been evidence of the injury he alleges.  He also asserted that he had requested medical records that he did not receive for over 20 years, and that he was falsely told that his medical records were destroyed in a fire.  The Board notes that these are allegations of a failure in the duty to assist and are not CUE.

The moving party cited VA regulations governing ratings for disabilities of the joints for the proposition that arthritis is likely to be a secondary result of injuries such as he incurred in service.  This assertion is simply an attempt to have the Board reweigh the evidence that was before it in July 2012 and is not an allegation of CUE.

The moving party asserted that: "the AJ's decision which validates the VA's decision is a clear error and can be proven as such by examination of the Appellant's right wrist, both visually and by imaging, x-ray, MRI, etc.  Noteworthy is the fact that the Appellant is right handed and as explained in Part 4.45 the wrist is considered a major joint.  The appellant therefore requests that this claim be remanded for thorough examination or ruled as service connected."

The Board reiterates that the AOJ decision is irrelevant to an allegation of Board CUE.  The remainder of his allegation constitutes argument as to why the facts should have been weighed differently.  This is not Board CUE.  The request of the moving party for a remand is at best an allegation of failure in the duty to assist, which is not Board CUE. 

In sum, the moving party has not identified such error that, if accepted as error, would constitute Board CUE.  He has generally alleged failures in the duty to assist and disagreements with how the AOJ and the Board weighed the evidence.  His allegations fail to meet the high burden of pleading Board CUE.  

The Board has also considered allegations made by the moving party's representative in written argument dated May 2015.  The allegation is that the Board erred in finding that the lay assertions of the moving party were not competent and credible.  The Board notes that, in weighing the evidence, it is the duty of the Board to make determinations as to the competence and credibility of all evidence.  Therefore, this allegation amounts to a dispute as to how the Board weighed the evidence and does not identify CUE.  

The representative alleged that the Board erred in relying on periodic medical records and unfavorable medical opinions, including a March 2012 opinion that relied on the examiner's perception of the moving party's circumstances of service, rather than the moving party's statements.  In discussing the allegation that the moving party was injured playing flag football, that examiner opined that flag football was a relatively low energy sport without physical contact, and in the absence of evidence of the moving party having been tackled, he could not conceive of a manner in which the moving party would have sustained permanent injury.  This allegation essentially amounts to an assertion that the VA examination was inadequate.  Even if true, this cannot constitute CUE as it is an assertion that VA failed in its duty to assist, and that it subsequently attached improper weight to the evidence.  

The representative has asserted that the Board's decision was inappropriate and premature given that it was aware that additional potentially relevant medical evidence was available but had not been associated with the claims file, including private treatment reports and VA medical records.  

While the failure of the Board to consider specific pertinent evidence could, under certain circumstances constitute CUE, the failure to obtain "potentially relevant" medical evidence is not CUE.  The moving party has not identified if or how the additional records were pertinent to the Board's decision, or how those records would have manifestly altered the outcome if they were obtained.  The moving party has not identified any specific detail of the records identified.  He has not identified even the general subject matter of those records.  

The representative has argued that these records should have been obtained in light of the fact that the Board has "challenged the veteran's credibility based on a lack of documentation of the claimed disorders through the years."  However, the representative has not shown if or how these records actually address those matters, and if or how they would have manifestly altered the Board's determination had they been obtained.  Simply to allege a failure to obtain "potentially relevant" records, even VA records, is not CUE, because it does not describe how the outcome of the Board's decision would have been manifestly different.  An assertion that the outcome would potentially or arguably have been different if "potentially relevant" records were obtained, is not CUE.  

In sum, the moving party has not identified with specificity the type of error in the July 2012 Board decision, which if found to exist, would constitute CUE.  Because the pleading requirements for a motion for revision of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  

The Veterans Claims Assistance Act of 2000 and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2014), are not applicable to CUE motions.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (holding that VA does not have a duty to develop in CUE claims because there is nothing further that could be developed).  As noted in Livesay, CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Cases based on allegations of CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  






CONTINUED ON NEXT PAGE-ORDER

ORDER

The motion is dismissed.



                       ____________________________________________
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



